Citation Nr: 0723501	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  01-03 430	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as a result of Agent Orange exposure.

2.  Entitlement to service connection for residuals of a 
fracture of the left second toe.

3.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased evaluation for partial 
fusion, avascular necrosis, left wrist, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an extension of a temporary total 
disability evaluation under 38 C.F.R. § 4.30 beyond June 1, 
2000, based upon a period of convalescence following surgery 
for the veteran's service-connected left wrist disability.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a right 
Achilles tear.  

7.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for atrial 
fibrillation.  

8.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for otitis 
media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The veteran served on active duty from June 1962 to June 
1966, and from March 1967 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran subsequently initiated 
and perfected appeals of these determinations.  During the 
course of this appeal, the veteran relocated, and his appeal 
was transferred to the VA RO in Waco, Texas.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1962 to June 1966, and from March 1967 to August 1985. 

2.	On June 11, 2007, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, that the appellant died in April 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


